Contact: Patriot National Bank 900 Bedford Street Stamford, CT 06901 Charles F. Howell President and CEO Robert F. O’Connell SEVP & CFO (203) 324-7500 FOR IMMEDIATE RELEASE PATRIOT NATIONAL BANCORP, INC. ANNOUNCES ITS QUARTERLY DIVIDEND STAMFORD, CT, SEPTEMBER 19, 2008.Patriot National Bancorp, Inc. (NASDAQ Global Market "PNBK"), the parent of Patriot National Bank, announced that it has declared a quarterly dividend on its Common Stock. The dividend, in the amount of $0.045 per share, will be payable on October 21, 2008 to shareholders of record as of the close of business on October 7,
